              Case 1:20-cv-03380-AT Document 50 Filed 10/26/20 Page 1 of 15




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK                                                         10/26/2020

                                                              :   Civil Action No.: 20 Civ. 03380 (AT)
THOR EQUITIES, LLC,                                           :
                                                              :
                                         Plaintiff,           :   STIPULATION AND
                v.                                            :   PROTECTIVE ORDER
                                                              :   GOVERNING THE
                                                              :   PROTECTION AND EXCHANGE
FACTORY MUTUAL INSURANCE COMPANY,                             :   OF CONFIDENTIAL MATERIAL
                                                              :
                                         Defendant.           :
                                                              :

         IT IS HEREBY STIPULATED AND AGREED, by and between counsel for the

 undersigned parties (the “Parties”), subject to the approval of the Court, that the following

 Stipulation and Order shall govern the handling of all documents, materials, information, and

 other products of discovery, including, but not limited to, deposition testimony, deposition

 exhibits, interrogatory answers, responses to requests for admission, responses to requests for

 production, and any other discovery authorized by the Federal Rules of Civil Procedure (“Fed. R.

 Civ. P.”), as well as any other disclosed documents, materials, or information (collectively,

 “Discovery Material”) produced by any party or non-party (“Producing Party”) through formal

 or informal means in the above-captioned action (the “Action”). In accordance with the Parties’

 stipulation and for good cause shown, it is HEREBY ORDERED:

         1.          Safeguarding Discovery Material. Any person subject to this Stipulation and Order

 who receives from any other person any Discovery Material (i.e., information of any kind provided

 in the course of discovery in this action) (the “Receiving Party”) must take reasonably sufficient

 steps to prevent its unauthorized access, use or disclosure by or to anyone else except as expressly

 permitted. The Parties and their counsel will maintain Discovery Materials produced to them

 securely, with the same degree of care with which they protect their and their clients' sensitive and
                                                      1
             Case 1:20-cv-03380-AT Document 50 Filed 10/26/20 Page 2 of 15




confidential materials. In particular, Discovery Materials will be hosted by the Receiving Party in

secure systems, encrypted in transit and at rest or subject to appropriate physical security measures,

with suitable authentication systems.

        2.      Confidential Discovery Material. Any Producing Party may designate as

“Confidential” or “Attorneys’ Eyes Only” any Discovery Material that it believes in good faith

contains legally protectable information in accordance with Fed. R. Civ. P. 26 or other applicable

law (“Confidential Discovery Material”). For purposes of this Stipulation and Order,

information considered to be Confidential Discovery Material shall include, without limitation,

all non-public materials containing information related to: financial or business plans or

projections; proposed strategic transactions or other business combinations; trade secrets;

confidential, proprietary, or commercially sensitive business information; business and

marketing plans and strategies; studies or analyses by internal or outside experts; financial or tax

data; competitive analyses; costs of goods and services; personnel records and information;

development and planning; financial results or data; customer information, including financial

and business information; or other personally sensitive, proprietary, or protected information.

The Producing Party may designate as “Attorneys’ Eyes Only” any portion(s) of such material

that consists of highly sensitive business or personal information, the disclosure of which is

likely to cause significant harm to an individual or to the business or competitive position of the

designating party.

        All Discovery Material designated as Confidential Discovery Material shall be handled in

strict accordance with the terms of this Stipulation and Order.

        3.      Limitation on Use. Confidential Discovery Material, or information derived

therefrom, shall be used solely for purposes of the Action and any appeals of the Action.


                                                   2
            Case 1:20-cv-03380-AT Document 50 Filed 10/26/20 Page 3 of 15




Confidential Discovery Material, or information derived therefrom, shall not be used for any

other purpose, including, without limitation, in any manner whatsoever in another case,

litigation, proceeding or activity, and/or for any business, commercial or competitive purpose;

however, the Parties agree that this Protective Order shall not preclude the parties from

disclosing Confidential Discovery Material to participating insurers or reinsurers, if any, or

auditors for legitimate business purposes, provided the insurers, reinsurers, or auditors are

advised of the Protective Order and reasonable steps are taken to secure assurances that such

third parties will preserve the confidential nature of such materials.

       4.      Designation of Confidentiality. The designation of Discovery Material as

“Confidential” or “Attorneys’ Eyes Only” for purposes of this Stipulation and Order shall be

made in the following manner by any Producing Party:

               a. In the case of documents or other materials (apart from depositions or other

                   pretrial testimony): by affixing the legend “Confidential” or “Attorneys’ Eyes

                   Only” to all pages of any document containing such Confidential Discovery

                   Material, except that in the case of multipage documents bound together by

                   staple or other permanent binding, or individual native electronic files such as

                   PDF documents, such designation need only be made on the first page for the

                   entire document to be treated as Confidential Discovery Material. Any such

                   designation shall subject the document, its contents, or any portion thereof, to

                   this Stipulation and Order without any further act on the part of the Producing

                   Party. The failure of a Producing Party to designate a document as

                   “Confidential” does not constitute a waiver of such claim, and a Producing

                   Party may so designate a document after such document has been produced,


                                                  3
            Case 1:20-cv-03380-AT Document 50 Filed 10/26/20 Page 4 of 15




                   with the effect that such document is subject to the protections of this

                   Stipulation and Order.

               b. In the case of depositions or other pretrial testimony: (i) by a statement on the

                   record, by counsel, at the time of such disclosure; or (ii) by written notice,

                   sent by counsel for the designating party to all Parties after receiving a copy of

                   the transcript thereof; and, when possible, by directing the court reporter that

                   the appropriate confidentiality legend be affixed to the first page and all

                   portions of the original and all copies of the transcript containing any

                   Confidential Discovery Material. The Parties may modify this procedure for

                   any particular deposition, through agreement on the record at such deposition

                   or by written agreement of the Parties, without further order of the Court.

       5.      Production by Non-Parties. Any Party issuing a subpoena to a non-party will

enclose a copy of this Order and notify the non-party that the protections of this Stipulation are

available to such non-party. If any non-party in receipt of a request or subpoena requesting

documents or tangible things believes in good faith that the requested documents or tangible

things contain confidential information, the non-party may designate such material as

Confidential Discovery Material in accordance with the procedures set forth in Paragraph 4 of

this Stipulation and Order. Confidential Discovery Material designated by a non-party, including

copies, excerpts, and summaries thereof, or the information contained therein, shall be subject to

all of the conditions and limitations set forth in this Protective Order. Any non-party that desires

to protect its claim of confidentiality by adhering to these procedures submits to the jurisdiction

of this Court with regard to any proceedings related to the non-party’s claim of confidentiality.

In addition, the Parties may designate as Confidential Discovery Material documents and


                                                 4
              Case 1:20-cv-03380-AT Document 50 Filed 10/26/20 Page 5 of 15




electronically stored information produced by non-parties. Designations of non-party documents

will be made as soon as reasonably practicable, but not later than thirty (30) days after receipt of

such documents or information. Designations of third-party documents as Confidential

Discovery Material will be memorialized in a writing that lists the Bates numbers or other

identifying characteristics of the designated document or information, and, if less than an entire

document or file is designated, a description of the designated portions of the document and the

basis for the designation, with sufficient detail that an objecting party can determine what is at

issue.

         6.      Who May Access Confidential Discovery Material. Confidential Discovery

Material shall not be disclosed by the person receiving it to any other person without the prior

written consent of the Producing Party or an order of the Court, except the following:

                 a. Outside counsel who represent Parties that have appeared in the Action, and

                    regular and temporary employees of such counsel (such as other lawyers,

                    clerical, paralegal, or administrative personnel) necessary to assist in the

                    conduct of the Action for use in accordance with this Stipulation and Order;

                 b. In-house counsel and, with respect to material designated “Confidential” but

                    not “Attorneys’ Eyes Only,” employees of the Parties with responsibilities

                    related to this Action;

                 c. Experts, contractors, consultants retained by outside counsel or the Parties or

                    designated as expert witnesses in the Action and deemed necessary to assist

                    outside counsel for the Parties that have appeared in the Action;

                 d. The Court and its employees;

                 e. Deposition or trial witnesses or potential deposition or trial witnesses in the


                                                   5
            Case 1:20-cv-03380-AT Document 50
                                           49 Filed 10/26/20
                                                    10/23/20 Page 6 of 15
                                                                       18




                  Action who are not subject to Paragraphs 6(b) and 5(c) above;

               f. Stenographers, videographers, or other persons preparing transcripts of

                  testimony in connection with the Action;

               g. Members of data entry, data processing, or computer imaging firms employed

                  by either the Parties or counsel to assist in the development or use of data

                  retrieval systems or computer imaging of documents in connection with this

                  Action;

               h. Employees of copy services or litigation support vendors utilized with respect

                  to this Action;

               i. Insurers, reinsurers, or regulators, if any, participating in the Action or

                  auditors;

               j. Any governmental or regulatory body as required by law;

               k. Authors and recipients of, and anyone copied on, Confidential Discovery

                  Material;

               l. Any mediator, arbitrator, special discovery master, or provider of alternative

                  dispute resolution services retained by the Parties in connection with the

                  Action; and

               m. Any other person only upon order of the Court or upon stipulation of the

                  Producing Party.

       7.      Undertaking Forms. As to those persons designated in Paragraphs 6(c), 5(e),

5(i), and 5(m), no disclosure of Confidential Discovery Material, or any copy, excerpt, or

summary thereof, or the information contained therein, received from a Party or non-party, shall

be made to any person until such person has been provided with a copy of this Protective Order


                                                 6
            Case 1:20-cv-03380-AT Document 50 Filed 10/26/20 Page 7 of 15




and the disclosing Party has made a sincere effort to secure the execution of the Undertaking

Form attached hereto as Exhibit A. If the person to whom the material is disclosed refuses to

execute the Undertaking Form, that person may still be shown Confidential Discovery Material

but shall not be permitted to retain copies of any documents containing Confidential Discovery

Material. Each executed Undertaking Form shall be retained by outside counsel for the Parties

so that it may be shown to counsel for the Producing Party upon request.

       8.      Retaining Confidential Discovery Material in a Secure Manner. All Parties, their

counsel, and all persons designated in Paragraph 6 who obtain Confidential Discovery Material

shall take all necessary and appropriate measures to maintain the confidentiality of the

Confidential Discovery Material, shall disclose such information only to persons authorized to

receive it under this Protective Order, and shall retain such information in a secure manner.

       9.      Procedure for Filing with the Court. All Confidential Discovery Material filed

with the Court, and all portions of pleadings, motions or other papers filed with the Court that

disclose Confidential Discovery Material, will be filed under seal with the Clerk of the Court and

kept under seal until further order of the Court. Any document filed under seal shall be labeled

on the cover as follows: CONFIDENTIAL INFORMATION, SUBJECT TO PROTECTIVE

ORDER. A redacted version of the sealed document will be filed on the public docket on the

same day.

       10.     Effect on Discovery and Other Matters. This Stipulation and Order has been

agreed to by the Parties to facilitate formal and/or informal discovery and the production of

information in this Action. Neither the entry of this Order, nor the designation of any

information, document or the like as Confidential Discovery Material, nor the failure to make

such designation, shall constitute evidence with respect to any issue in this Action. Moreover,


                                                 7
         Case 1:20-cv-03380-AT Document 50 Filed 10/26/20 Page 8 of 15




entering into, agreeing to, and/or producing or receiving Confidential Discovery Material or

otherwise complying with the terms of this Stipulation and Order shall not:

               a. Enlarge or affect the proper scope of discovery in this Action, nor imply that

                  Confidential Discovery Material designated as such under the terms of this

                  Stipulation and Order is properly discoverable, relevant, or admissible in this

                  Action or in any other litigation;

               b. Operate as an admission by any Party that any particular Confidential

                  Discovery Material contains or reflects trade secrets or any other type of

                  confidential information;

               c. Prejudice in any way the rights of the Parties to object to the production of

                  documents they consider not subject to discovery, or operate as an admission

                  by any Party that the restrictions and procedures set forth herein constitute

                  adequate protection for any particular information deemed by any Party to be

                  Confidential Discovery Material;

               d. Prejudice in any way the rights of the Parties to object to the production of

                  such information or documents outside of this Action if protected by attorney-

                  client privilege, work product doctrine, or other protections that the Parties

                  wish to preserve and in no way waive through production in this Action, or

                  prejudice in any way the rights of the Parties to object to the production of

                  similar information or documents in this Action if protected by the attorney-

                  client privilege, work product doctrine, or other protections;

               e. Prejudice in any way the rights of any Party to object to the authenticity or

                  admissibility into evidence of any document, testimony, or other evidence


                                                8
          Case 1:20-cv-03380-AT Document 50 Filed 10/26/20 Page 9 of 15




                   subject to this Stipulation and Order;

               f. Prejudice in any way the rights of a Party to seek a determination by the Court

                   whether any Discovery Material or Confidential Discovery Material should be

                   subject to the terms of this Stipulation and Order;

               g. Prejudice in any way the rights of a Party to petition the Court for an

                   additional protective order relating to any purportedly confidential

                   information; or

               h. Prevent the Parties to this Stipulation and Order from agreeing to alter or

                   waive the provisions or protections provided for herein with respect to any

                   particular Discovery Material.

       11.     Own Use. This Stipulation and Order has no effect upon, and shall not apply to, a

Producing Party’s use of its own Confidential Discovery Material for any purpose. Nothing in

this Stipulation and Order shall be interpreted to prohibit or prevent the Producing Party from

using or discussing its own Confidential Discovery Material in any way it sees fit or to so use or

discuss that material for any reason. Any such use or discussion of Confidential Discovery

Material shall not be deemed a waiver of the terms of this Stipulation and Order. Additionally,

nothing herein shall impose any restrictions on the use or disclosure by a Party of documents,

materials, or information designated as Confidential obtained lawfully by such Party

independently of the formal and informal discovery proceedings in the Action or other exchange

of information under this Stipulation and Order.

       12.     Inadvertent Production. The Parties agree that the inadvertent production of

documents protected by the attorney-client privilege, the attorney work product doctrine, or any

other applicable privilege or protection (“Privileged Information”), whether or not designated


                                                   9
         Case 1:20-cv-03380-AT Document 50 Filed 10/26/20 Page 10 of 15




Confidential Discovery Material under this Protective Order, shall not be deemed a waiver of

any applicable privilege or protection. In the event that material considered by the Producing

Party to be Privileged Information is inadvertently produced, the Producing Party may retrieve

such information as follows:

               a. Promptly upon discovering that privileged or protected material has been

                  produced inadvertently, the Producing Party will promptly request in writing

                  that the Receiving Party immediately return the documents in question; and

               b. If a Party produced privileged material that the recipient believes was

                  produced inadvertently, the recipient shall notify the Producing Party of the

                  apparent inadvertent production.

               c. Upon receiving a clawback request and notification of an unintentional

                  disclosure (as described in subsection (a)), or if a Receiving Party or its

                  counsel self-identifies Privileged Information in a production (as described in

                  subsection (b)), the Receiving Party (irrespective of whether it agrees with the

                  claim of privilege) will immediately sequester, return, delete or destroy all

                  copies of such inadvertently produced Privileged Information, including any

                  and all work product containing or derived from Privileged Information, and

                  the Receiving Party will make no further use or disclosure of the Privileged

                  Information, except as necessary under the dispute resolution procedure as

                  described in subsection (d). If the Receiving Party disclosed Privileged

                  Information to others before receiving notification of its privileged status, the

                  Receiving Party must take all necessary and reasonable steps to secure the

                  return of any such Privileged Information, and such disclosure will not operate


                                                10
         Case 1:20-cv-03380-AT Document 50 Filed 10/26/20 Page 11 of 15




                    as a waiver of any privilege or protections afforded to Privileged Information,

                    in this or any other proceeding.

               d.   If the Receiving Party disagrees with the claim of privilege and clawback

                    request, within five (5) business days of the Receiving Party’s receipt of the

                    written clawback request, the Parties shall meet and confer. In the event the

                    Parties cannot reach agreement, the Producing Party shall seek relief from the

                    Court within ten (10) business days of the meet and confer session. While the

                    disagreement remains unresolved, the Receiving Party must adhere to the

                    requirements in subsection (c) of this paragraph.

       13.     Privilege Logs. The Parties will act in good faith to timely produce privilege logs.

All privilege logs will contain information sufficient to identify the documents or information

withheld and the basis of the asserted claim of privilege or protection, with sufficient detail that

an opposing Party or the Court could make a cogent evaluation of whether the assertion of the

privilege or protection was valid. The Parties will create only a single entry in a privilege log for

an email family withheld on the basis of privilege or protection, as long as such entry lists the

recipients of any part of the email chain. The Parties will not be required to reflect in any

privilege log any documents created on or after April 30, 2020. Further, the Parties will not be

required to reflect in any privilege log the communications of or with their outside counsel or

their outside counsel’s work-product prepared in anticipation of this litigation or during its

pendency, provided that such communications and protected materials relate to the

representation of the party in this case. Nothing in this Stipulation and Order will prevent a

Receiving Party from challenging the assertion of privilege or other protection with respect to

any documents or electronically stored information subject to discovery in this case.


                                                 11
         Case 1:20-cv-03380-AT Document 50 Filed 10/26/20 Page 12 of 15




        14.     Joinder of Additional Parties. In the event additional parties join or are joined in

this Action, they shall not have access to Confidential Discovery Material until the newly joined

party by its counsel has executed the Undertaking Form attached hereto as Exhibit A, and, at the

request of any Party, moved the Court for its participation in this Stipulation and Order and

review of Confidential Discovery Material. The Parties reserve the right to object to a joining or

joined additional party’s participation in this Stipulation and Order and review of Confidential

Discovery Material and/or to request modification of this Stipulation and Order to ensure

adequate protections with respect to any joining or joined additional party.

        15.     Use at Trial. It is the present intention of the Parties that the provisions of this

Stipulation and Order shall govern discovery in the Action and that the Parties will reach further

agreement concerning the use of Confidential Discovery Material at trial of the Action, subject to

the approval of the Court.

        16.     Amendment or Modification. Each of the Parties hereto shall be entitled to seek

modification of this Stipulation and Order by application to the Court on notice to the other

parties hereto for good cause.

        17.     Confidentiality Agreement. The Parties agree to be contractually bound by the

terms of this Stipulation and Order as a confidentiality agreement prior to submission to the

Court and while pending entry by the Court of this Stipulation and Order, or an alternative

thereto that is satisfactory to all Parties and the Court.

        18.     Termination. The provisions of this Stipulation and Order shall, absent written

permission of the Producing Party or order of the Court, continue to be binding throughout and

after the conclusion of the Action, including, without limitation, any appeals therefrom. Within

thirty (30) days after receiving notice of the entry of an order, judgment, or decree finally


                                                   12
            Case 1:20-cv-03380-AT Document 50 Filed 10/26/20 Page 13 of 15




disposing of all litigation in which Confidential Discovery Material is permitted to be used, all

persons having received Confidential Discovery Material shall destroy such Confidential

Discovery Material, including summaries and excerpts of such Confidential Discovery Material;

provided however, that to the extent any Party is required by law, internal policies and

procedures, government or regulatory requirement, contract, or other requirement to maintain

copies of documents related to this Action, including Confidential Discovery Material, such

Party shall maintain such Confidential Discovery Material to the extent necessary to fulfill such

requirements while continuing to maintain the confidentiality of such Confidential Discovery

Material under the terms of this Stipulation and Order. Such materials are intended to retain

their confidentiality after the claims in this Action have been finally determined between the

Parties.

           19.   Dispute Resolution. During the pendency of the Action, any Party objecting to

the designation of any Discovery Material or testimony as Confidential Discovery Material may,

after making a good faith effort to resolve any such objection with the Producing Party, move on

reasonable notice for an order vacating the designation. While such application is pending, the

Discovery Material in question shall be treated as Confidential Discovery Material pursuant to

this Stipulation and Order. The provisions of this paragraph are not intended to shift the burden

of establishing confidentiality.

           20.   Third Party Requests for Information. If any Receiving Party (a) is subpoenaed in

another action, or (b) is served with a demand in another action to which the Receiving Party is a

party, or (c) is served with any other legal process by one not a party to this litigation, seeking

material which was produced or designated as Confidential Discovery Material in this Action by

someone other than the Receiving Party, the Receiving Party shall give prompt written notice at


                                                  13
         Case 1:20-cv-03380-AT Document 50 Filed 10/26/20 Page 14 of 15




the earliest possible time of receipt of such subpoena, demand, or legal process, to those who

produced or designated the Confidential Discovery Material. The Receiving Party shall also

respond to the subpoena, demand, or legal process by setting forth the existence of this

Stipulation and Order and shall cooperate with the Producing Party so that the Producing Party

can appear and object to production and in no event shall ever provide any documents prior to

giving written notice to the Producing Party. Nothing herein shall be construed as requiring the

Receiving Party or anyone else covered by this Stipulation and Order to challenge or appeal any

order requiring production of Confidential Discovery Material covered by this Stipulation and

Order, or to subject himself, herself, or itself to any penalties for noncompliance with any legal

process or order, or to seek any relief from this Court.

       21.     Court Retains Jurisdiction. This Stipulation and Order shall survive the final

conclusion of this Action and the Court shall maintain jurisdiction to enforce this Stipulation and

Order. All persons receiving or given access to Confidential Discovery Material in accordance

with the terms of this Stipulation and Order consent to the continuing jurisdiction of the Court

for purposes of enforcing this Protective Order and remedying any violations thereof.

       The Parties agree that money damages would not be a sufficient remedy for any breach of

this Stipulation and Order, and, in the case of a breach of this Stipulation and Order, the Parties

shall be entitled to enforce this Agreement by injunctive relief for specific performance only.




                                                 14
Case 1:20-cv-03380-AT Document 50 Filed 10/26/20 Page 15 of 15
